Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is in response to applicant’s response filed 7/25/22. Claims 1-20 are pending with claims 1, 10 and 19 in independent form.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s remarks filed in the response dated 7/25/22 have overcome the previous prior art rejections. The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art, in conjunction with all the other limitations of the claims: With respect to claim 1 and all its dependencies, A method comprising: receiving body ambient temperature data captured by a sensor in contact with a person; characterizing one or more types of activities performed by the person during a time range associated with the body ambient temperature data; and determining a risk classification individualized for the person based at least on one or more respective workloads and the corresponding allocations of work and rest experienced by the person during performance of the characterized types of activities. With respect to claim 10 and all its dependencies, A computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium, the program code including at least one instruction to: receive body ambient temperature data captured by a sensor in contact with a person; characterize one or more types of activities performed by the person during a time range associated with the body ambient temperature data; and determine a risk classification individualized for the person based at least on one or more respective workloads and the corresponding allocations of work and rest experienced by the person during performance of the characterized types of activities. With respect to claim 19 and all its dependencies, A system comprising: one or more processors; and a non-transitory computer readable medium storing a plurality of instructions, which when executed, cause the one or more processors to: receive body ambient temperature data captured by a sensor in contact with a person; characterize one or more types of activities performed by the person during a time range associated with the body ambient temperature data; and determine a risk classification individualized for the person based at least on one or more respective workloads and the corresponding allocations of work and rest experienced by the person during performance of the characterized types of activities. The prior art of record fails to provide sufficient teaching or motivation to one of ordinary skill in the art to provide the additionally recited features of these claims in the combinations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTY A HAUPT whose telephone number is (571)272-8545 and email address is kristy.haupt@uspto.gov.  The examiner can normally be reached on Mon-Sun 5:30 AM- 10PM; Flex during day.
If all attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on 5712722398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KRISTY A HAUPT/
Primary Examiner, Art Unit 2876


KAH